Citation Nr: 1618758	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  07-21 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of heat stroke, to include a heart disability and hypertension.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel

INTRODUCTION

The appellant served on active duty for training from June 1981 to November 1981.  He was also a member of the National Guard for many years.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In January 2010 and September 2012 the Board remanded this case for further development.

The appellant testified at a hearing in August 2009 before an Acting Veterans Law Judge, and in July 2015 before the undersigned.  Copies of the transcripts have been associated with the appellant's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA regulations require that any Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  If more than one Veterans Law Judge has conducted a hearing, the matter will be decided by a three-member panel.  38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015).  Given the fact that the appellant has testified before two different Veterans Law Judges he is entitled to have an opportunity for a hearing before a third Veterans Law Judge.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The appellant, however, may also waive his right to a third hearing.  Accordingly, the appellant should be asked to clarify his desires.  

In January 2010 and September 2012 the Board remanded this case in an attempt to obtain any outstanding records from hospitalizations at military facilities, to include Fort Gordon and Fort Dix.  While the RO contacted the medical center at Fort Gordon, the record contains no evidence of an attempt to obtain records from Fort Dix.  As such there was no substantial compliance with the Board's previous remand, and therefore, the case must be remanded for that development.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes, however, that it would prudent at this time to secure the dates of when the appellant was on active duty for training at each of the facilities where he reports receiving treatment.  Accordingly, the Board finds that VA should contact the Defense Finance and Accounting Service to secure the appellant's leave and earning statements for the periods in question to more accurately determine when he was serving.

Additionally, the previous remand directed that the appellant be provided a VA examination.  That examination was completed, but it was completed prior to the completion of development to obtain additional pertinent medical records.  Therefore, the conclusion drawn from that examination was inadequate because it was not based on a complete record.  Accordingly, if additional pertinent records are secured, a remand is necessary for an addendum opinion in order to secure an opinion based on a complete view of the record.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be contacted and requested to state whether he wishes to present additional testimony before a third Veterans Law Judge.  If he answers in the affirmative appropriate action to schedule such a hearing must be undertaken.  All correspondence pertaining to this action must be documented in the claims file.

2.  The RO/AMC must contact the Defense Finance and Accounting Service (DFAS) and request that they provide copies of the appellant's leave and earning statements for the years 1981 to 1986 inclusively.  DFAS should further attempt to identify, based on the leave and earning statements, when the appellant was on active duty for training and when he was on inactive duty training.  If the AMC/RO cannot locate these Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

3.  Thereafter, using the information provided from the Defense Finance and Accounting Service to conduct an appropriately tailored search, the RO must attempt to obtain copies of additional pertinent service treatment record evidence in support of his claims, including any outstanding treatment records from Fort Dix between 1981 to 1982, from Fort Lee between 1983 to 1984, from Fort Bliss between 1985 and 1986, and Fort McClellan for the period between 1981 and 1986.  If the appellant is able to provide VA with a more narrowly tailored time periods he is requested to do so as soon as possible.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  Then, and only then, and only if additional pertinent evidence is secured, the AOJ should obtain an additional medical opinion addressing the etiology of any diagnosed heat stroke residuals from the physician who performed the January 2015 VA examination.  The examiner must be provided access to the appellant's claims folder as well as access to any pertinent files in Virtual VA and/or VBMS.  The examiner must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  Following that review the physician must prepare an addendum opinion addressing whether it is at least as less likely than not that any residuals of heat stroke began during service or  are related to any incident of service. 

The term "at least as likely as not" means that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

The physician is advised that the appellant as a lay person is competent to attest to factual matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

If the examiner who conducted the January 2015 VA examination is not available, the record should be forwarded to an equally qualified physician examiner.  If the examiner concludes that a new examination is necessary, the appellant should be scheduled for a new VA examination with a physician examiner who will address the questions above.

5. After the requested development has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If the report is deficient in any way, the AOJ must implement corrective procedures at once. 

6.  After completing its review, the AOJ must readjudicate the appellant's claim.  If the benefit sought on appeal is denied the AOJ must provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




